DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the reply, filed on May 21, 2021, Applicant amended claims 1, 6, and 17.
Applicant cancelled claim 12.
In the non-final rejection of December 22, 2020, Examiner objected to claims 1 and 6. Applicant amended claims 1 and 6; however, Applicant did not address all of the objections. Objection is maintained.
Examiner rejected claims 1, 2, 4-8, 10-12, and 17 under 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant amended claim 1. Rejection is withdrawn.
Examiner rejected claims 1, 2, 4-8, 10-12, and 17 under 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant amended claim 1 and cancelled claim 12. Rejection is withdrawn.
Examiner rejected claims 1, 2, 4-8, 10-12, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, 13, and 14 of U.S. Patent No. 8,048,023 in view of Drinan et al (US 6,907,879). Examiner rejected claims 1, 2, 4-8, 10-12, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 14 of U.S. Patent No. 9,999,567 in view of Drinan et al. Applicant argued: Applicant will file a Terminal Disclaimer to overcome these rejections (Remarks, page 4). Rejections are maintained.
Currently, claims 1, 2, 4-8, 10, 11, and 17 are under examination.

Claim Objections
Claim 1 is objected to because of the following informalities: 
	In regards to claim 1, line 14, the term “a a pressure relief conduit” should be changed to “a pressure relief conduit”.
	In regards to claim 1, line 15, the term “pressure relief valve” should be changed to “a pressure relief valve”.
	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-8, 10, 11, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, 13, and 14 of U.S. Patent No. 8,048,023 in view of Liu (US 6,736,792).
	Both the application claims and the patent claims recite a nasal irrigation device, a source, saline solution, an effluent receptacle, a nasal interface, first and second nozzles, a powered pressure source/vacuum source, a fluid passageway, first and second fluid conduits, and pressure relief valve. However, the application claims also recite a a pressure relief conduit, which is not recited by the patent claims. Liu teaches a nasal irrigation device (Figures 6-7) comprising a a pressure relief conduit (labeled in Figure 6 below) and pressure relief valve (labeled in Figure 6 below) in communication with a source of saline solution (solution container .

    PNG
    media_image1.png
    675
    572
    media_image1.png
    Greyscale


Claims 1, 2, 4-8, 10, 11, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 14 of U.S. Patent No. 9,999,567 in view of Liu.
Both the application claims and the patent claims recite a nasal irrigation device, a source of saline solution, an effluent receptacle, a nasal interface, first and second nozzles, a powered .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6-8, 10, 11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kronenberg (US 2,078,180), and further in view of Liu (US 6,736,792).
	In regards to claim 1, Kronenberg teaches a nasal irrigation device (Drawing) comprising: 
a source of solution (bottle [15])
an effluent receptacle (receptacle [22])
engaging a device user's first and second nostrils with first and second nozzles (nozzles [10][12]) disposed relative to the source of solution for gravitational inducement of the solution 
a powered pressure source (source of suction which may be… the usual physician’s vacuum pump) for forming a negative relative pressure in the effluent receptacle (page 2, column 2, lines 15-18)
a fluid passageway to communicate the source of solution with the effluent receptacle through first and second fluid conduits (tubes [14][20]) and a nasal cavity of the user wherein the first and second nozzles are respectively mounted to the first and second fluid conduits (Drawing) and wherein a flow of the solution into the fluid passageway and the nasal cavity is effected by the negative relative pressure
Kronenberg is silent about whether the solution is saline solution. Liu teaches a nasal irrigation device (Figures 1-3) comprising a source of saline solution (container [18] of NNC solution)(phosphate buffered aqueous solution containing about 1 g of sodium chloride per 100 mL water is a preferred NNC solution). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the solution, of the device of Kronenberg, to be saline solution, as taught by Liu, as such will result in a more comfortable nasal and nasopharyngeal cleaning (column 7, lines 51-57). Further, Kronenberg does not teach a nasal interface. Liu teaches a nasal interface (flat-head nostril fitting [26]) for engaging a device user's first and second nostrils with first and second nozzles (projections [38]) disposed relative to the source of saline solution [18] for gravitational inducement of the saline solution to the nasal interface (Figure 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the modified device, of Kronenberg and Liu, with a 
	In regards to claim 2, in the modified device of Kronenberg and Liu, Kronenberg teaches that the pressure source comprises a pump assembly (source of suction which may be… the usual physician’s vacuum pump) (page 2, column 2, lines 15-18).
	In regards to claim 6, in the modified device of Kronenberg and Liu, Kronenberg teaches that a vacuum conduit (second pipe [23], tube [24], tube [27]) directs the negative relative pressure to the effluent receptacle from the pump assembly.  
	In regards to claim 7, in the modified device of Kronenberg and Liu, Kronenberg teaches wherein the source of solution and the effluent receptacle are selectively separable from the device (Drawing).  

	In regards to claim 10, in the modified device of Kronenberg and Liu, Kronenberg does not teach a nasal interface. Liu teaches wherein the nasal interface is selectively removable (Figures 1-2). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the nasal interface, of the modified device of Kronenberg and Liu, to be selectively removable, as taught by Liu, as such a nasal interface will provide proper sealing of the nostrils while the first and second nozzles enter each nostril of the patient (column 5, lines 40-43).
	In regards to claim 11, in the modified device of Kronenberg and Liu, Kronenberg does not teach a nasal interface. Liu teaches wherein the nasal interface is adjustable to the device user's anatomy (Figure 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the nasal interface, of the modified device of Kronenberg and Liu, to be adjustable to the device user's anatomy, as taught by Liu, as such a nasal interface will provide proper sealing of the nostrils while the first and second nozzles enter each nostril of the patient (column 5, lines 40-43).
	In regards to claim 17, in the modified device of Kronenberg and Liu, Kronenberg teaches a pressure relief valve (relief valve) associated with the effluent receptacle (page 2, column 2, lines 54-57).

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kronenberg and Liu, as applied to claim 2 above, and further in view of Henniges (US 6,099,494).
	In regards to claim 4, in the modified device of Kronenberg and Liu, Kronenberg is silent about whether the pump assembly is battery powered. Henniges et al teaches an irrigation device (Figures 13-17) wherein a pump assembly (pump [24]) is battery powered (power pack [222]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the pump assembly, of the modified device of Kronenberg and Liu, to be battery powered, as taught by Henniges et al, as such will provide power for energizing the device (column 12, lines 8-11).
	In regards to claim 5, in the modified device of Kronenberg, Liu, and Henniges et al, Kronenberg is silent about a rechargeable battery for powering the pump assembly. Henniges et al teaches a rechargeable battery [222] for powering the pump assembly. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the modified device, of Kronenberg, Liu, and Henniges et al, with a rechargeable battery, as taught by Henniges et al, as such will provide power for energizing the device (column 12, lines 8-11) and is more economical for repeatedly energizing the device than use-once, disposable batteries (column 2, lines 34-38).

Response to Arguments
Applicant's arguments filed May 21, 2021, have been fully considered but they are not persuasive:
In regards to claim 1, Applicant argued: In the Office Action, Kronenberg was asserted to teach a fluid passageway (14), wherein flow of the solution into the fluid passageway was effected by negative relative pressure and a pressure relief conduit (16) and pressure relief valve (17). It appears that the Examiner is interpreting the pressure relief conduit (16) and pressure relief valve (17) of claim 1 as being part of the fluid passageway. However, as illustrated in Figure 6 of the present application, the pressure relief conduit and the fluid passageway are separate flow paths. Applicant believes that the amendment to claim 1 now makes this point clear. As the saline flows through the fluid passageway, air flows through the pressure relief conduit and into the source of saline solution (Remarks, page 5). In the combination of Kronenberg et al and Liu, Kronenberg et al does not teach a a pressure relief conduit and pressure relief valve in communication with the source of saline solution, which permit air to replace the saline solution; however, Liu renders obvious a a pressure relief conduit (labeled in Figure 6 above) and pressure relief valve (labeled in Figure 6 above) in communication with a source of saline solution [47], which permit air to replace the saline solution (column 6, lines 20-25). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783